Citation Nr: 0620406	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-16 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether reduction of the appellant's dependency and 
indemnity compensation (DIC) due to his incarceration was 
proper. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION


The veteran had active duty from January 1969 to October 
1970.  The appellant is his surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision which reduced the 
appellant's benefits to one half of the 10 percent rate of 
compensation.  In September 2005, the appellant appeared at 
a hearing at the RO before the undersigned. 

In an August 2003 letter, the appellant appeared to raise 
the matter of the validity of the underlying debt resulting 
from the compensation overpayment.  At his hearing, the 
appellant questioned why he was not receiving compensation 
payments instead of his fiduciary.  These matters have not 
been developed for appeal and are referred to the RO for 
appropriate action.  


FINDING OF FACT

The appellant, son of the deceased veteran, has been in 
receipt of DIC benefits for many years and has been 
incarcerated for conviction of a felony at a State facility 
since May 2001.




CONCLUSION OF LAW

Full DIC benefits during the appellant's incarceration as 
the result of a felony conviction are not payable by 
operation of law.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005) (regulations 
implementing the VCAA).  

Because this claim is being denied as a matter of law, no 
further development under the VCAA or previously existing 
law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); see also VAOPGCPREC 2-04; 
69 Fed. Reg. 25180 (2004).

Analysis

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  A 
surviving child who is entitled to DIC and is incarcerated 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony committed after October 
7, 1980, shall not be paid compensation in excess of one-
half the rate of compensation payable under section 1114(a) 
beginning on the 61st day of incarceration.  38 U.S.C.A. § 
5313; 38 C.F.R. § 3.665.

The regulation at 38 C.F.R. § 3.665, in pertinent part, 
reads:

(a) General.  Any person specified in 
paragraph (c) of this section who is 
incarcerated in a Federal, State or local 
penal institution in excess of 60 days 
for conviction of a felony will not be 
paid compensation or dependency and 
indemnity compensation (DIC) in excess of 
the amount specified in paragraph (d) of 
this section beginning on the 61st day of 
incarceration.

(c) Applicability.  The provisions of 
paragraph (a) of this section are 
applicable to the following persons: (1) 
a person serving a period of 
incarceration for conviction of a felony 
committed after October 7, 1980.  

(d) Amount payable during incarceration-- 
(3) A surviving spouse, parent, or child, 
beneficiary to whom the provisions of 
paragraphs (a) and (c) of this section 
apply shall receive one-half the rate of 
compensation payable under 38 U.S.C. 
1114(a). 38 C.F.R. § 3.655. 

The facts of the case are not in dispute.  On May 31, 2001, 
the appellant was incarcerated at a State penal institution 
after his conviction for a felony.  At that time, the 
appellant was in receipt of long-standing DIC benefits.  
Upon receipt of notification of the felony conviction and 
the incarceration of the appellant at the Broadriver 
Correctional Institution, the RO reduced the appellant's 
compensation benefits effective July 30, 2001, in accordance 
with 38 U.S.C.A § 5313 and 38 C.F.R. § 3.665.  The veteran 
applied for full reinstatement of benefits.

The evidence reflects that the veteran was and remains 
incarcerated from May 2001, and the provisions of 38 C.F.R. 
§ 3.665 concerning the reduced rate of benefits payments for 
an appellant incarcerated for a felony still apply.

Accordingly, full compensation benefits during the entire 
period of his incarceration as the result of a felony 
conviction are not payable in this case, and the claim must 
be denied. See Sabonis v. Brown, 6 Vet. App. at 429-30 (in a 
case where the law is dispositive of the claim, the claim 
should be denied because of the lack of legal entitlement 
under the law).In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims held that in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law. Accordingly, the claim 
challenging the reduction of the appellant's DIC due to 
incarceration by felony conviction must be denied as a 
matter of law.


ORDER

As the reduction of the appellant's DIC benefits was proper, 
the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


